Citation Nr: 1141125	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-47 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder as secondary to service-connected right foot disability (status postoperative residuals of a bunionectomy with hyperkeratosis and painful scarring of the right foot).

2.  Whether new and material evidence has been received to reopen service connection for a left foot disorder. 

3.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30 beyond November 30, 2008.  

4.  Entitlement to an increased rating in excess of 30 percent for service-connected right foot disability (status postoperative residuals of a bunionectomy with hyperkeratosis and painful scarring of the right foot).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an extension of a temporary total evaluation under 38 C.F.R. § 4.30 beyond November 30, 2008.  

This matter comes before the Board, in part, on appeal from a December 2009 RO rating decision which denied service connection for a low back disorder, a claim to reopen service connection for a left foot disorder, and an increased rating in excess of 30 percent for a right foot disability.  

In June 2011, the Veteran testified at a hearing before the Board in St. Petersburg, Florida (Travel Board hearing).  A transcript of that hearing is of record. 

Since the certification of the appeal to the Board, the Veteran has submitted additional evidence with written waivers of Agency of Original Jurisdiction (AOJ) review.  

During the pendency of this appeal, the Veteran asserted that she could not work any position due to her service-connected right foot disability.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001) (stating that VA has to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); see also Rice v. Shinseki, 22 Vet. App. 447   (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim). 

During the pendency of this appeal, in December 2010, the Veteran filed additional claims for service connection for posttraumatic stress disorder (PTSD), lupus, and a right internal carotid artery aneurism.  The record contains no indication that the RO has rendered a decision on these matters.  Therefore, they are not in appellate status and are not before the Board.

The issues of service connection for a low back disorder, (reopened) service connection for a left foot disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied service connection for a left foot disorder; the Veteran did not file a timely appeal of this decision.  

2.  Evidence received since the January 2005 rating decision denying service connection for a left foot disorder raises a reasonable possibility of substantiating the claim.

3.  The Veteran's May 2008 right foot surgery caused severe postoperative residuals, necessitating convalescence through May 31, 2009.  

4.  For the period from June 1, 2009, the Veteran's right foot disability has been manifested by severe symptomatology; however, for the period from June 1, 2009, the Veteran's right foot disability has not been manifested by symptomatology more nearly approximating the loss of use of the right foot.  


CONCLUSIONS OF LAW

1.  The January 2005 rating decision denying service connection a left foot disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 20.302, 20.1103 (2011).

2.  Evidence received since the January 2005 rating decision is new and material, and service connection for a left foot disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for the extension of a temporary total rating for convalescence from December 1, 2008 through May 31, 2009, following a May 30, 2008 right foot surgical procedure, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102 , 3.159, 4.30 (2011). 

4.  The criteria for an increased rating in excess of 30 percent for service-connected right foot disability (status postoperative residuals of a bunionectomy with hyperkeratosis and painful scarring of the right foot) have not been met for any period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this decision, the Board will grant the reopening of service connection for a low back disorder and the extension of a total temporary rating for convalescence for an additional six months, the longest extension of temporary total rating for convalescence allowed under VA regulations.  38 C.F.R. § 4.30.  Therefore, a review of VA's duties to notify and assist is not necessary regarding these issues.  The Board will proceed to examine VA's compliance with the duties to notify and assist regarding the claim for an increased rating for a right foot disability.   

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in June 2009 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Vazquez-Flores.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist with the claims.  The Board notes that the Veteran applied for Social Security Disability through the Social Security Administration (SSA) and that SSA denied her claim in April 2010.  Currently, the Board has all SSA records dated through the April 2010 decision.  At the June 2011 Board personal hearing, the Veteran testified that she was appealing that decision.  Yet, the Veteran's representative indicated that a hearing date before an SSA administrative law judge had not been set and that no medical appointment had been set to evaluate the Veteran's disability.  The undersigned Veterans Law Judge requested that the representative provide VA with any additional SSA records regarding this appeal.  The Board notes that, apparently, the representative had already done so, as the record contains SSA reports written by a VA examiner in February 2011.  The Board notes that SSA appeals are lengthy processes, wherein years may pass before either a medical examination or hearing before an SSA administrative law judge is provided.  To remand to receive all potentially created records from SSA, considering the Veteran's representative has not claimed that any more have been created since the February 2011 SSA report, would unduly delay the Veteran's VA compensation claim for an increased rating by tying it to the long delays associated with the SSA claim.  

More importantly, the SSA records are not relevant to the increased rating for the right foot as the evidence of record, including evidence submitted to SSA, clearly indicates that the Veteran has some actual use of her right foot so is not entitled to an increased rating for the actual loss of use of the right foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The SSA records consist of copies of VA treatment records and examination reports and private treatment records that pertain to the back, but do not pertain to the right foot disability.  There is no suggestion in these records that the Veteran's right foot disability had resulted in actual loss of use of the right foot.  As explained in this decision, the Veteran's suggestions that she has loss of use of the right foot have been weighed and found not to be credible; likewise, any implied assertions that the SSA records might include evidence that shows actual loss of use of the right foot is also not credible, and is far outweighed by the voluminous medical evidence, primarily VA treatment records, that is in the SSA records that does not reflect or even suggest actual loss of use of the right foot.  The secondary disability for SSA purposes is noted to be a subcutaneous/skin disorder of calluses.  For these reasons, as any additional SSA records are not relevant to the increased rating for the right foot claim, the Board finds that a remand simply to obtain these records would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In November 2009, the RO provided the Veteran with a VA medical examination.  As the November 2009 VA medical examination report was written after an interview with the Veteran, a review of the claims file, an examination of the Veteran, and contains findings regarding the extent of the Veteran's right foot disability, the Board finds that the November 2009 VA examination is adequate for VA disability rating purposes.  For this reason, there is no duty to provide an additional examination or medical opinion for this increased rating claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

New and Material Evidence Analysis - Left Foot Disorder

In this case, in a January 2005 rating decision, the RO denied service connection for a left foot disorder, to include as secondary to the Veteran's service-connected right foot disability.  In the decision, the RO noted that the Veteran's service treatment records contained no notation or diagnosis for a left foot disorder.  Moreover, the RO also noted that, in an August 2005 VA medical examination report, a VA examiner opined that the Veteran's left foot disorder was not related to an altered gait or any other residuals related to the Veteran's service-connected right foot disability.    

Reviewing the evidence of record received since the January 2005 rating decision, in a July 2009 letter, a VA examiner stated that the Veteran's service-connected right foot disability resulted in the Veteran's left foot having to bear extra weight, resulting in severe problems in the left foot, to include painful deformities on the bottoms of both feet and toes.  

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  When taken at face value, as is required when determining solely whether to reopen a previously denied claim, the July 2009 letter from the VA examiner provides evidence that has some tendency to show that the Veteran has developed a left foot disorder that was caused by the service-connected right foot disability.  

The Board finds that the evidence received since the January 2005 rating decision regarding the Veteran's left foot disorder is new and material, as it relates to an unestablished fact of a relationship between a current left foot disorder and the Veteran's right foot disability that is necessary to substantiate the claim for service connection.  Accordingly, the evidence is new and material, and the claim for service connection for a left foot disorder will be reopened.  

Entitlement to an Extension of a Temporary Total Evaluation

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a).  

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery. 

The Veteran essentially contends that she deserves an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond November 30, 2008, based on a need for extended convalescence following a May 30, 2008 right foot surgery.  Reviewing the evidence of record, in a May 2008 letter, a VA examiner opined that the Veteran had undergone surgery on the right foot on May 30, 2008, and would need to convalesce for six months.  In a December 2008 letter, the same VA examiner opined that the Veteran would have to convalesce for six additional months.  

In a July 2009 letter, the same VA examiner reported that the Veteran had difficulty with her right foot, left foot, hip, and back, due to weight bearing.  The VA examiner stated that the Veteran was convalescent and the temporary total rating for convalescence would need to be extended six months to a year.

The Board notes that the Veteran has already been provided with six months of convalescence, lasting from May 30, 2008 through November 30, 2008.  38 C.F.R. § 4.30(a).  In order to qualify for a period of up to six additional months, the evidence must show that the Veteran experienced surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(b).  

The evidence includes VA treatment records that show that immediately following the surgery the use of a cast was indicated.  At the June 2011 Board personal hearing, the Veteran testified that her foot was in a cast after surgery and that she needed to use a wheelchair or crutches for a year after the May 30, 2008 surgery.  Yet inconsistent with the Veteran's assertion, in December 2008 and January 2009 VA treatment records, and a March 2009 SSA physical residual functional capacity assessment, the respective examiners did not indicate that the Veteran had either a right foot cast or used a wheelchair or crutches.  The record indicates that the Veteran was not confined to her house after December 1, 2008, as the Veteran was able to attend VA treatment appointments.  Therefore, the Board finds that the Veteran's testimony regarding the restrictions during her claimed period of convalescence lack credibility.  See Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (noting that, as part of its duties, the Board must weigh the credibility and weight given the evidence).   

As the evidence does not indicate the use of a wheelchair or crutches, a cast, or house confinement following November 30, 2008, the only potential reason for an extension of convalescence would be the presence of severe postoperative residuals.  In this instance, in December 2008, a VA examiner who wrote many of the treatment records in the claims file opined that the Veteran would need to convalesce for an additional six months.  The record also indicates that the Veteran's right foot disability was painful during the period from December 1, 2008 through May 31, 2009, although the evidence does not indicate that it was any more painful than at any other time after the removal of the cast.  Still, considering the December 2008 letter, the Board finds that the evidence is in relative equipoise on the question of to whether the Veteran experienced severe postoperative residuals from the May 30, 2008 surgery that required an additional six months of convalescence following the expiration of the first six month convalescent period on November 30, 2008.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for the maximum six month extension of a total rating for convalescence beyond the initial six months under 38 C.F.R. § 4.30(b)(2) is warranted; that is, an additional six months of convalescence was needed for the period from December 1, 2008 through May 31, 2009.

As noted above, in the July 2009 letter, the VA examiner stated that the Veteran was still convalescing and would need to have a temporary total rating extended for six months to a year; however, VA regulations only permit a six month extension of a total rating for convalescence following surgery beyond an initial six month period under 38 C.F.R. § 4.30(b)(2).  Therefore, an additional period of convalescence following the May 30, 2008 surgery beyond May 31, 2009 is not allowed by law or regulation.  

Disability Rating Criteria
	
Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's service-connected right foot disability (status postoperative residuals of a bunionectomy with hyperkeratosis and painful scarring of the right foot) has been rated as 30 percent disabling under Diagnostic Code 5299-5284.  38 C.F.R. § 4.71a.  Diagnostic Code 5299 is used to identify musculoskeletal system disabilities that are not specifically listed in the Schedule, but are rated by analogy to similar disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2011). 

As a residuals of a bunionectomy is not a disability specifically listed in the Schedule, such disabilities are rated under Diagnostic Code 5284, the rating criteria for "other" foot injuries.  Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe injury.  A 30 percent rating is warranted for a severe injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a.

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of additional limitation of motion or functional limitation due to weakness, excess fatigability, incoordination, or pain on movement of a joint, swelling, deformity, or atrophy of disuse.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40  does not require a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

Increased Rating for a Right Foot Disability

The Veteran essentially contends that her service-connected right foot disability is more severe than the 30 percent rating currently assigned under Diagnostic Code 5299-5284.  Specifically, the Veteran has stated that the right foot disability causes pain and an inability to walk for more than a limited distance or period of time.  

Having reviewed the record of evidence, the Board finds that the Veteran's right foot disability symptomatology more nearly approximating the loss of use of the right foot.  The Board notes that the Veteran filed this claim for an increased rating in May 2009; however, as noted above, the Veteran was convalescent from May 30, 2008 through May 31, 2009.  Therefore, the Veteran cannot be granted an increased rating greater than 100 percent for any point during that period.  

Yet, the evidence regarding treatment for a right foot disability for the period from May 2008 through May 31, 2009 is probative in this matter, as it indicates that, even while convalescing, the Veteran had some use of her right foot.  In October 2008, December 2008, and January 2009 VA treatment records, respectively, the Veteran indicated that she had altered the way she walked due to painful calluses on both of her feet.  She indicated that the manner in which she walked was now abnormal.  In these records, the VA examiner did not report that the Veteran used a wheelchair or any other device.  

In a March 2009 SSA physical residual functional capacity assessment, the Veteran stated that she could not stand or walk normally due to painful calluses on both feet.  The SSA examiner noted that all physical systems were normal upon examination, with muscle strength at five out of five.  The SSA examiner noted that the Veteran limped upon ambulation with a guarded stance due to the painful calluses.  Having considered the Veteran's claimed low back disorder, left foot disorder, and right foot disability, the SSA examiner found that the Veteran could stand or walk at least two hours in an eight-hour workday and sit, with normal breaks, about six hours during an eight-hour workday.  The SSA examiner further indicated that the Veteran could occasionally climb ramps or stairs, balance, stoop, kneel, crouch, or crawl.  Based on this report, in an April 2010 SSA decision, SSA determined that the Veteran's primary diagnosis was a back disorder involving degenerative discs and that the calluses on the Veteran's feet were a secondary diagnosis.  In this decision, SSA determined that the Veteran was not disabled due to her low back disorder, left foot disorder, and/or right foot disability. 

In a July 2009 VA treatment record, a VA examiner noted the Veteran's reports of painful calluses on both of her feet.  After an examination, the VA examiner reported, in part, moderate hyperkeratotic tissue formation at the right plantar lateral fifth metatarsal.  The VA examiner reported no open lesions and pain on palpation of bilateral calluses.  The VA examiner diagnosed painful calluses, secondary to previous foot injuries and multiple surgeries.  

In a November 2009 VA medical examination report, the Veteran indicated that she experienced right foot disability symptomatology, including pain while standing, walking, or resting; stiffness while standing, walking, or resting; fatigability while standing or walking; and lack of endurance while standing or walking.  The Veteran stated that the pain, stiffness, fatigability, and lack of endurance occurred at the first and fifth metatarsophalangeal joints.  When asked to describe her reaction to current treatment, the Veteran stated that it was fair.  The Veteran indicated that the use of elevation, heat, and medication partially relieved her symptomatology.  The Veteran stated that she did not experience flare-ups of foot joint disease.  The Veteran indicated that she was unable to stand more than a few minutes and could only walk one block due to her right foot disability; however, the Veteran reported the same difficulty resulting from her left foot disorder, diagnosed as painful calluses.  The Veteran stated that she did not use assistive aids or devices.  

Upon physical examination of the right foot in November 2009, the VA examiner noted no evidence of painful motion, swelling, weakness, or abnormal weight bearing.  The VA examiner reported tenderness at the first and fifth metatarsophalangeal joints.  The VA examiner noted that the Veteran had residuals of a bunionectomy at the first metatarsophalangeal joint and a tender callus lateral at the fifth metatarsophalangeal joint.  After a review of the evidence, including X-rays of the right foot, the examiner diagnosed bilateral bunionectomy residuals.  The VA examiner stated that the disorders would have significant effects on the Veteran's occupation due to decreased mobility.  The VA examiner noted that the Veteran reported that she primarily worked as a nurse's aide and that she last worked in 2007.  The Veteran also indicated that, during such employment, she experienced increased absenteeism and the need to be assigned to different duties.  The Veteran stated that the reason for her unemployment was her feet.  The VA examiner found that the Veteran's bilateral foot disorder and low back disorder prevented sports and exercise; would have a moderate effect on chores, recreation, traveling, and driving; but would have no effect on all other activities of daily living.  

In a February 2011 report, written by a VA examiner for SSA, a VA examiner stated that the Veteran had bilateral foot deformities with calluses.  The VA examiner reported that the Veteran could only stand for either 15 or 20 minutes at a time.  The VA examiner stated that the Veteran would only be able to stand or walk for less than two hours during each eight-hour workday due to the bilateral foot disorders.  After two hours of standing or walking, the VA examiner believed that the Veteran would require 20 minutes of sitting.  As the VA examiner noted that the Veteran could only stand for 15 or 20 minutes at a time, the Board must assume that he is stating that the Veteran could walk for two hours before taking a break.  Yet, the Board notes that this opinion is further contradicted by the VA examiner's notation indicating that the Veteran would only be able to stand or walk for a period of less than two hours during an eight-hour workday.  The VA examiner also stated that the Veteran would need to lie in a recliner every day due to her bilateral foot disorders.  The VA examiner indicated that the Veteran would need to use crutches during flare-ups.  The VA examiner noted that the Veteran would likely be productive at the rate of 75 percent or less of a normal individual and that the Veteran would, on average, be absent three to four times per month.  

During the June 2011 VA Board personal hearing, the Veteran testified that she had to have calluses on both feet removed approximately once every three weeks.  The Veteran stated that she could not walk down the street as a result of her bilateral foot disorder.  She also reported being unable to walk into a grocery store after walking through the parking lot due to her bilateral foot disorder.  She indicated that her son had to take her places due to her foot and back disorders, and that she would use crutches, presumably each time she went outside the house.  She testified that, for the six months after December 2008, her leg was in a cast, she was confined to a wheelchair and she was not able to walk on her own.  In later testimony, the Veteran stated that she was not in a wheelchair as she used crutches.  

The Board again notes that the Veteran filed this increased rating claim in May 2009 and this decision grants the Veteran a total temporary total evaluation under 38 C.F.R. § 4.30 through May 31, 2009.  From this record of evidence, the Board finds that the Veteran's symptomatology for the Veteran's right foot disability from June 1, 2009 does not more nearly approximate that of a loss of use of the right foot, required for a 40 percent disability rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a.

The evidence indicates that the Veteran is able to use her right foot, even if the use causes her pain after a time.  The Board notes that the Veteran's right foot disability is manifested by severe symptomatology, especially pain.  This symptomatology is contemplated by the currently assigned 30 percent rating under Diagnostic Code 5299-5284.  Yet, the record indicates that the Veteran can still use her right foot to walk, even if she must do so with some degree of difficulty.

In VA treatment records, VA examiners noted that the Veteran had difficulty walking and had a noticeable limp due to painful calluses on both feet.  Therefore, the limp is not related solely to the Veteran's right foot disability.  Of note, the Veteran again is still able to walk, even with a disability.

The Veteran is able to walk and stand with some limitations.  The amount of limitations solely caused by the Veteran's right foot disability is rather ambiguous.  In a March 2009 SSA physical residual functional capacity assessment, the SSA examiner found that the Veteran could stand or walk at least two hours in an eight-hour workday and sit, with normal breaks, about six hours during an eight-hour workday.  Yet, the Board notes that, in making these findings, the SSA examiner even considered the Veteran's claimed low back disorder, left foot disorder, and right foot disability.  In fact, in the April 2011 SSA decision, based on the March 2011 assessment, SSA indicated that the Veteran's low back disability was the primary diagnosis.  Still, the Board notes that the March 2009 SSA physical residual functional capacity assessment reflects that the Veteran was able to use her right foot to walk.

By contrast, in the February 2011 report, written by a VA examiner for SSA, a VA examiner stated that the Veteran had bilateral foot deformities with calluses.  Due to these disorders, the VA examiner reported that the Veteran could stand for either 15 or 20 minutes at a time and stand or walk for less than two hours per eight hour workday.  The VA examiner also stated that, after two hours of standing or walking, the Veteran would require 20 minutes of sitting before resuming her work.  The VA examiner did not report what difficulties were attributable to the right foot disability alone.  The report also said that the Veteran would need to use crutches during flare-ups, but did not delineate whether flare-ups would occur in the right foot.  Still, as the VA examiner indicated that the Veteran could still ambulate, even considering all disabilities, this report again indicates that the Veteran is able to use the right foot, so did not have actual loss of use of the right foot.  

At the June 2011 Board personal hearing, the Veteran testified that she could barely walk a block or the length of a grocery store parking lot and used crutches apparently every time she went somewhere outside of the home.  The Board does not find this testimony to be credible.  See Madden, 125 F.3d at 1481.  In the March 2009 SSA physical residual functional capacity assessment and the February 2011 report for SSA, the authors noted that the Veteran could stand or walk for over an hour without sitting.  The Board notes that such capability indicates a greater capacity for walking than suggested by the Veteran in her testimony.  

Moreover, the Veteran claims to need to use crutches every time her son takes her somewhere outside of the home.  Such testimony is inconsistent with the Veteran's other, multiple reported complaints and history of record, some of which were made for treatment purposes.  For example, in the November 2009 VA medical examination report, the Veteran specifically denied using crutches or other assistive devices.  In other treatment records on file, the Veteran is not noted to be using crutches to ambulate upon arrival.  In the February 2011 report for SSA, a VA examiner noted that the Veteran's bilateral foot disorders required the use of crutches only during flare-ups.  The VA examiner did not record a history or suggest that the Veteran used crutches constantly when leaving the house.  

The Board notes other obvious inconsistencies as well with the Veteran's testimony regarding usage of the right foot.  For example, at the June 2011 Board personal hearing, the Veteran testified that her foot was in a cast and that she needed to use a wheelchair or crutches for a year after her May 30, 2008 surgery.  Yet in the December 2008 and January 2009 VA treatment record, and the March 2009 SSA physical residual functional capacity assessment, the respective examiners did not indicate that the Veteran had either a right foot cast or used a wheelchair or crutches.  Moreover, the March 2009 SSA examiner specifically noted that the Veteran could stand or walk up to two hours despite her bilateral foot disabilities and low back disorder.  Considering this evidence, the Board finds that the Veteran's testimony regarding her symptomatology is inconsistent with both her own reported complaints and histories recorded in the contemporaneous medical records and the weight of the medical findings and assessments that bear on the rating period.  As the Veteran was seeking treatment at the time the treatment records were written, the Board gives such records much greater probative value in this matter, as the Veteran would likely give an accurate history regarding her own health in order to receive appropriate medical treatment.  Therefore, the Board finds that the Veteran's hearing testimony regarding the extent of impairment caused by her right foot disability lacks credibility.  

In considering the applicability of other Diagnostic Codes related to the feet, the Board finds that Diagnostic Code 5030, contemplating degenerative arthritis; Diagnostic Code 5010, contemplating traumatic arthritis; Diagnostic Code 5277, contemplating weak foot; Diagnostic Code 5278, contemplating claw foot; Diagnostic Code 5279 contemplating Morton's disease; Diagnostic Code 5280, contemplating unilateral hallux valgus; Diagnostic Code 5281, contemplating severe unilateral hallux rigidus; Diagnostic Code 5282, contemplating hammer toe; or Diagnostic Code 5283, contemplating malunion or nonunion of the tarsal or metatarsal bones, are not applicable as the medical evidence of record is silent for evidence of such or the diagnostic codes do not provide a potentially higher disability rating in excess of 30 percent.  Accordingly, these Diagnostic Codes may not serve as bases for an increased disability rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2011).

For these reasons, the Board finds that the Veteran is not entitled to a rating greater than 30 percent for a right foot disability for any period from June 1, 2009.  In reaching this conclusion, the Board has considered whether the evidence shows that the Veteran has any additional limitation of motion due to pain, weakness, fatigue or other factors.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca, 8 Vet. App. at 206-07.  In reviewing the evidence, in the August 2009 VA medical examination report, the Veteran reported pain, weakness, fatigue, and lack of endurance related to her bilateral foot disorder.  Yet, in examining the right foot, the VA examiner did not find any painful motion, weakness, or abnormal weight bearing regarding the right foot, including no limitation of motion that more nearly approximated actual loss of use of the right foot.  The August 2009 VA examiner also found that the Veteran would not experience flare-ups of a joint disease of the foot.  In the February 2011 report for SSA, the VA examiner stated that the Veteran would experience flare-ups, requiring the temporary use of crutches.  Yet, the VA examiner did not indicate that these flare-ups solely involved the Veteran's right foot disability, as the examiner was also reporting on the left foot disorder.  Therefore, the Board finds that the weight of the evidence does not indicate that the Veteran would undergo any additional loss of function (i.e., motion) of the right foot due to pain or flare-ups of pain, or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, to a degree that would indicate the equivalent of the actual loss of use of the right foot.  As such, the overall disability picture is not characterized by additional functional loss such as to enable the conclusion that the Veteran's disability picture most nearly approximates the next-higher rating of 40 percent under Diagnostic Code 5284.

The Board again notes that the Veteran's current 30 percent rating is based upon severe right foot disability symptomatology, to include pain.  The 30 percent rating is the highest rating for a foot disability involving a single foot, short of a finding of actual loss of use of the foot.  While the Veteran experiences an antalgic gait while walking, the evidence does not indicate that this is solely due to the right foot disability.  Moreover, even if such a gait were the result of the Veteran's right foot disability alone, severe pain upon use is contemplated by the 30 percent rating currently assigned under Diagnostic Code 5299-5284.  38 C.F.R. § 4.71a.  

Based on the evidence of record, the Board finds that the Veteran's right foot disability does not meet the criteria for a rating in excess of 30 percent at any time from June 1, 2009, as the evidence does not show loss of use of the foot, as required for a higher rating under any of the applicable Diagnostic Codes.  38 C.F.R. 
§ 4.71a.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for right foot disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for a right foot disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected right foot disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right foot disability is specifically contemplated by the schedular rating criteria (Diagnostic Code 2299-5284, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5284 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's right foot disability has been manifested by severe symptomatology to include severe pain upon use.  The assigned 30 percent schedular disability rating takes into account severe symptomatology, including severe pain upon use, not equivalent to the loss of use of the foot.  The evidence indicates that the Veteran can still use her right foot despite the right foot disability, even if doing so causes pain.  

As the schedular evaluation contemplates the Veteran's level of disability and symptomatology, the Board need not determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  The question of whether the Veteran's right foot disability causes an inability to work is to be addressed in the TDIU claim being remanded below.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's right foot disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left foot disorder is granted.

Extension of a temporary total disability rating for convalescence following right foot surgery on May 30, 2008, for the additional period from December 1, 2008 through May 31, 2009, is granted.

An increased rating in excess of 30 percent for right foot disability (status postoperative residuals of a bunionectomy with hyperkeratosis and painful scarring of the right foot) is denied.  


REMAND

The Board finds that additional development is required before the remaining issues on appeal, specifically service connection for a low back disorder, service connection for a left foot disorder, and TDIU, are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).

The Veteran essentially contends that she developed a left foot disorder, either during service or secondary to a service-connected right foot disability, and a low back disorder, secondary to a service-connected right foot disability.  VA treatment records indicate that the Veteran has painful calluses on her left foot and degenerative joint disease of the low back. 

Reviewing the evidence of record, in a July 2009 letter, a VA examiner stated that the Veteran's service-connected right foot disorder caused her to bear all her weight on her left foot.  The VA examiner stated that this resulted in abnormal weight bearing, resulting in pain in the left foot.  The VA examiner stated that the Veteran currently experienced painful deformities on the bottoms of her feet and toes.  Moreover, the VA examiner stated that the abnormal ambulation had caused degenerative changes of the Veteran's back.  

Subsequently, in a November 2009 VA medical examination report, a VA examiner noted reviewing the claims file prior to examination.  After an interview with the Veteran and a physical examination, the VA examiner diagnosed painful calluses of the bilateral feet and degenerative joint/disc disease of the lumbar spine.  After a review of the evidence, the VA examiner stated that the Veteran's left foot disorder was less likely than not related to either service or the Veteran's right foot disability, and the low back disorder was less likely than not related to the right foot disability.  The VA examiner noted that the service treatment records were silent regarding in-service treatment for any left foot or low back disorders.  The VA examiner also stated that the Veteran's service-connected right foot disability would not be expected to produce degenerative disc/joint disease in the lumbar spine or a disorder in the left foot so similar to the right foot disability.

As this is a remand, the Board will not comment on the probative value of the July 2009 letter written by the VA examiner.  Regarding the November 2009 VA medical examination report, the Board notes that the VA examiner offered an opinion as to whether the service-connected right foot disability caused the Veteran's low back and left foot disorders; yet, the VA examiner did not offer an opinion as to whether the low back or left foot disabilities were aggravated by the service-connected right foot disability.  Therefore, an additional VA examination will be necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Moreover, as noted above, the Veteran has reported that she has appealed an April 2010 decision denying Social Security Disability benefits.  The Board notes that the Veteran's representative indicated that the case was not at a stage where the Veteran would be scheduled for a hearing before a SSA administrative law judge.  The Board also acknowledges that such SSA appeals may last for years.  Yet, VA has a duty to obtain SSA records when it has actual notice of an application for benefits and said records might be relevant to the claim before the Board.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  Accordingly, the RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession.  38 U.S.C.A. 
§ 5103A (2010); 38 C.F.R. § 3.159(c)(2) (2011).

At the June 2010 Board personal hearing, the Veteran explicitly alleged that she had to retire from her employment and that she could not work at any other position due to her foot disabilities.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson, 251 F.3d at 1384; see also Rice, 22 Vet. App. at 447.

Accordingly, the issues of service connection for a low back disorder, service connection for a left foot disorder, and TDIU are REMANDED for the following action:

1.  The RO should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities. 

2.  The RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

3  After the current records are procured from SSA, the RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the diagnosis and etiology of any current low back or left foot disorder, including the question of whether any currently diagnosed low back or left foot disorder was caused or aggravated by the service-connected right foot disability.  The relevant evidence from the claims file should be provided to the VA examiner and the VA examiner should note in his or her report that he reviewed said evidence.  

Following a review of the relevant history, complaints, and medical evidence, an examination, and any necessary testing, the VA examiner is asked to offer the following opinions: 

a.  Is it at least as likely as not (50 percent or greater probability) that any current left foot disorder was caused or aggravated by the service-connected right foot disability?

b.  Is it at least as likely as not (50 percent or greater probability) that any current low back disorder was caused or aggravated by the service-connected right foot disability?

c.  If aggravation as contemplated in question a or b is found, what level of disability is attributable to such aggravation? 

"Aggravation" is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reason why such opinion could not be rendered should be so stated. 

4.  After completion of the above and any additional development deemed necessary, the RO should adjudicate the issues of service connection for a left foot disorder, service connection for a low back disorder, and TDIU.  The adjudication of service connection should include the question of secondary service connection by aggravation of any left foot or low back disorder by the service-connected right foot disability.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


